DETAILED ACTION
This action is responsive to the claims amendments and Applicant’s Remarks filed 4 May 2022. Examiner acknowledges the amendments to claims 1-3 and the new addition of claims 2-22. Claims 1-5, 7, 9, and 20-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh (US-20090209868-A1, previously presented) in view of (Liu, A New Oscillometry-Based Method for Estimating the Brachial Arterial Compliance Under Loaded Conditions).
Regarding claim 1, Hersh teaches a pulse diagnosis measurement device, comprising: a sensor, for sensing a blood pressure wave of an organism, to generate a pulse signal (During the inflation and incremental deflation of the cuff 12, a pressure transducer 26, pneumatically connected to the pressure cuff 12 by pressure conduit 28 measures the pressure within the pressure cuff 12 (Hersh, Paragraph [0019])); a pulse-holding device, for applying a pressure on a pulse of the organism to facilitate the sensor to sense the blood pressure wave (FIG. 1 depicts an embodiment of a non-invasive blood pressure (NIBP) monitoring system 10. The NIBP monitoring system 10 includes a pressure cuff 12 that is a conventional flexible, inflatable and deflatable cuff worn on the arm or other extremity of a patient 14 (Hersh,Paragraph [0018], Figure 1)), wherein the pulse-holding device has a first elasticity coefficient (wherein a first inflation level of the pressure cuff is equivalent to a first elasticity coefficient), the first elasticity coefficient is selected or determined according to a first frequency of a first harmonic of the blood pressure wave to be measured, and the first harmonic is a first integer harmonic or a first fractional harmonic (The processing unit 16 controls the inflation of the cuff 12 such that 38a is a pressure that is sufficiently above the systolic pressure of the patient. This may be controlled or modified by referencing previously determined values of patient blood pressure data by reference to standard medical practices, or blood pressure estimations (Hersh, Paragraph [0023]); the first harmonic to be at 2 Hz (Hersh,Paragraph [0033])); and a processing device, for generating pulse diagnosis information of the first harmonic according to the pulse signal (The cuff pressure data as measured by the pressure transducer 26, including the oscillometric pulses, is provided to the processing unit 16 such that the cuff pressure data may be processed and analyzed and a determination of the patient's blood pressure, including systolic pressure, diastolic pressure and MAP can be displayed to a clinician on a display 30 (Hersh,Paragraph [0021]); Once the oscillometric signal 76 has undergone DC removal or detrending, the FFT of the resulting signal is calculated… for a heart rate of 54 BPM, the fundamental frequency is 0.9 Hz (Hersh,Paragraph [0047]), wherein the fundamental frequency of the heart rate is considered to be the pulse diagnosis information); wherein the pulse-holding device is one of a tourniquet, a clip, a finger cot, a watch, a bracelet, a wristband, an armband, an ankle ring, a headscarf and a collar (Hersh, Paragraph [0018], Figure 1).
However, Hersh does not explicitly disclose that the inflation of the pressure cuff corresponds to a coefficient of elasticity. Liu discloses a system for determining blood pressure using an inflatable pressure cuff, wherein Liu discloses that inflation of a pressure cuff affects the coefficient of elasticity (The cuff and body tissue are elastic, and the elastic stretch of the cuff rubber bladder will be a nearly linear elastic property in the high range of cuff pressure (Liu, Page 2465, left column, Paragraph 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hersh so as to relate inflation of a pressure cuff to a coefficient of elasticity as taught by Liu, as Liu discloses that cuff pressure having a coefficient of elasticity based on the pressure of the cuff, wherein the pressure of the cuff is inflated to a pressure greater than the systolic blood pressure to be measured, is indicative of measured blood pressure (We set the analyzer with a systolic blood pressure (SBP) of 120 mmHg, a DBP of 80 mmHg, and a mean arterial pressure (MAP) of 90 mmHg. The cuff pressure was pumped to 160 mmHg before beginning the deflation process. When the cuff pressure decreased to below 40 mmHg, the valve was opened for ending measurement. According to (7), the Vpulse artery could be calculated from the oscillation signal. The actual changed volume was directly calculated from the airflow pulse by (1). Fig. 4(a) shows the true changed volume at different cuff pressures (Liu, Page 2466, left column, Paragraph 1)).
Regarding claim 2, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 1, wherein the pulse-holding device switches to have a second elasticity coefficient different from the first elasticity coefficient (pressure cuff 12 that is a conventional flexible, inflatable and deflatable cuff (Hersh, Paragraph [0018]), wherein deflation of the pressure cuff to a pressure different from the first pressure (as referenced in claim 1) selected or determined according to a second elasticity coefficient to be measured (Liu, Page 2465, left column, Paragraph 2), the second elasticity coefficient is corresponding to a second frequency of a second harmonic of the blood pressure wave, and the second harmonic is a second integer harmonic or a second fractional harmonic (the second harmonic to be at 3 Hz (Hersh, Paragraph [0033]); The heart rate monitor acquires the patient's heart rate at each pressure step. A time to frequency domain converter receives the oscillometric data acquired at each pressure step and converts the oscillometric data to the frequency domain. A harmonic frequency calculator is connected to the heart rate monitor and the harmonic frequency calculator derives at least the heart rate fundamental frequency (Hersh, Paragraph [0009]), wherein the second harmonic as acquired at the second pressure corresponding to the second elasticity coefficient reads on the second frequency of a second harmonic).
However, Hersh does not explicitly disclose that the inflation of the pressure cuff corresponds to a coefficient of elasticity. Liu discloses a system for determining blood pressure using an inflatable pressure cuff, wherein Liu discloses that inflation of a pressure cuff affects the coefficient of elasticity (The cuff and body tissue are elastic, and the elastic stretch of the cuff rubber bladder will be a nearly linear elastic property in the high range of cuff pressure (Liu, Page 2465, left column, Paragraph 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hersh so as to relate inflation of a pressure cuff to a coefficient of elasticity as taught by Liu, as Liu discloses that cuff pressure having a coefficient of elasticity based on the pressure of the cuff, wherein the pressure of the cuff is inflated to a pressure greater than the systolic blood pressure to be measured, is indicative of measured blood pressure (We set the analyzer with a systolic blood pressure (SBP) of 120 mmHg, a DBP of 80 mmHg, and a mean arterial pressure (MAP) of 90 mmHg. The cuff pressure was pumped to 160 mmHg before beginning the deflation process. When the cuff pressure decreased to below 40 mmHg, the valve was opened for ending measurement. According to (7), the Vpulse artery could be calculated from the oscillation signal. The actual changed volume was directly calculated from the airflow pulse by (1). Fig. 4(a) shows the true changed volume at different cuff pressures (Liu, Page 2466, left column, Paragraph 1)).
Regarding claim 3, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 2 (see corresponding claim objection above), wherein the first elasticity coefficient is selected or determined to be higher when the first frequency of the first harmonic is higher (The processing unit 16 controls the inflation of the cuff 12 such that 38a is a pressure that is sufficiently above the systolic pressure of the patient. This may be controlled or modified by referencing previously determined values of patient blood pressure data by reference to standard medical practices, or blood pressure estimations (Hersh, Paragraph [0023]); FIGS. 5a-5d depict examples of the adaptive filters that may be applied to the patient ECG data. FIGS. 5b-5d depict exemplary filters at three different heart rates (i.e. 60, 120, 180 BPM). Referring to FIG. 5b, if the patient measured heart rate is 60 BPM then the harmonic computers will compute the fundamental frequency to be 1 Hz, the first harmonic to be at 2 Hz and the second harmonic to be at 3 Hz (Hersh, Paragraph [0033]); wherein inflating the pressure cuff such that the pressure is sufficiently above the systolic pressure of the patient, such that increased systolic pressure results in increased cuff pressure reads on selecting the first elasticity coefficient to be higher when the first frequency of the first harmonic is higher, as disclosed by Hersh in view of Liu as Liu discloses that inflation of a pressure cuff is related to a coefficient of elasticity (Liu, Liu, Page 2466, left column, Paragraph 1)).
Regarding claim 9, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 1, wherein the first elasticity coefficient is corresponding to an area covered by a waveform of at least one period of the first harmonic, or is corresponding to an amplitude of the first harmonic (the average value of the amplitudes of the oscillometric pulses at each pressure step may be used as a single representative data point for that pressure step (Hersh, Paragraph [0044]); wherein the pressure step corresponds to an elasticity coefficient).
Regarding claim 20, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 1, wherein the sensor is a pressure sensor (Hersh, Paragraph [0019]).
Regarding claim 22, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 1, wherein the first elasticity coefficient is selected or determined according to the first frequency of the first harmonic such that the pulse holding device resonates with the first harmonic (As the pressure within the cuff 12 decreases, the pressure transducer 26 will detect oscillometric pulses in the measured cuff pressure that are representative of the pressure fluctuations caused by the patient's blood flowing into the brachial artery with each heart beat and the resulting expansion of the artery to accommodate the additional volume of blood (Hersh, Paragraph [0020]); wherein the determination of oscillometric pulses by the cuff is considered to read on the pulse-holding device resonating with the first harmonic).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Liu as applied to claim 1 above, and further in view of Furness, III (US-20170258336-A1, previously presented), hereinafter Furness.
Regarding claim 4, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 1, wherein the first elasticity coefficient is a radial elasticity coefficient, but Hersh fails to explicitly disclose that the first elasticity coefficient corresponds to a pressure-strain modulus of a blood vessel of the organism. Furness discloses a system for determining blood pressure using a pressure cuff, wherein Furness further discloses a pressure-strain modulus of a blood vessel of the organism (Stiffness is the elasticity of the radial artery (Furness, Paragraph [0213])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hersh in view of Liu so as to correspond the elasticity coefficient to pressure-strain modulus of a blood vessel as taught by Furness as blood vessel elasticity is indicative of health (Such may be characteristic of a health of various bodily functions, for instance: blood flow dynamics including strength of heart, arterial stiffness cardiac efficiency (Furness, Paragraph [0062])).
Regarding claim 5, Hersh in view of Liu and Furness teaches the pulse diagnosis measurement device of claim 4, wherein the first frequency of the first harmonic is n times a fundamental frequency of the blood pressure wave and n is an integer where 1<n<10, when the first harmonic is the first integer harmonic (if the patient measured heart rate is 60 BPM then the harmonic computers will compute the fundamental frequency to be 1 Hz, the first harmonic to be at 2 Hz and the second harmonic to be at 3 Hz (Hersh, Paragraph [0033]); wherein this reads on a first harmonic being equal to n times a fundamental frequency, wherein n is an integer between 1 and 10, and wherein n=2).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Liu and Furness as applied to claim 4 above, and further in view of Sullivan (US-20180318593-A1, previously presented).
Regarding claim 7, Hersh in view of Liu and Furness teaches the pulse diagnosis measurement device of claim 4, wherein the first frequency of the first harmonic is n times a fundamental frequency of the blood pressure wave (Hersh, Paragraph [0033]), but Hersh fails to explicitly disclose that n is a fraction where 0<n<1, when the first harmonic is the first fractional harmonic. Sullivan discloses a method of determining heart rate, wherein Sullivan further discloses a fractional harmonic (In some embodiments, the plausibility criterion includes that a fraction of the identified representative duration occurs less often than an occurrence threshold. That fraction could be a half-, a third-, a quarter-harmonic and so on (Sullivan, Paragraph [0107]), wherein the fraction being a half-, a third-, a quarter-harmonic and so on reads on n being between 0 and 1; Line 1107 shows a cluster with a maximum at point 1181, which corresponds to 98 samples, and occurs 13.57 times. Line 1107 also shows clusters at a second harmonic 1182, at a third harmonic 1183, at a fourth harmonic 1184, and at a fifth harmonic 1185 (Paragraph [0109])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hersh in view of Liu and Furness so as to incorporate the use of fractional harmonics as taught by Sullivan so as to identify peaks within clusters (fractional harmonics) corresponding to R-R intervals, allowing for the determination of heart rate (Sullivan, Paragraph [0109]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Liu as applied to claim 1 above, and further in view of Carter (US-20170181649-A1).
Regarding claim 21, Hersh in view of Liu teaches the pulse diagnosis measurement device of claim 1, but fails to explicitly disclose that the sensor is a photoplethysmography (PPG) module including a light emitting diode (LED) and a photo detector. Carter discloses a system for determining a blood pressure of a subject, wherein Carter discloses a sensor comprising a photoplethysmography (PPG) module including a light emitting diode (LED) and a photo detector (Bracelet 200 can include a red light emitting diode (LED) 201a and an infrared (IR) LED 201b that are exposed on an inner surface of bracelet 200. Accordingly, when bracelet 200 is worn by a wearer, red LED 201a and IR LED 201b will emit red light and infrared waves (collectively referred to as “light”) onto the wearer's skin (Carter, Paragraph [0050]); Bracelet 200 also includes a light sensor 202 that is exposed on the inner surface of bracelet 200. Light sensor 202 is positioned adjacent LEDs 201a, 201b so as to be able to capture light (i.e., both red light and infrared waves) that is emitted by LEDs 201a, 201b and reflected from the wearer's body… Light sensor 202 acquires a raw PPG representing the intensity of light that it receives over time (Carter, Paragraph [0051])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse diagnosis measurement device of Hersh in view of Liu so as to incorporate that the sensor is a photoplethysmography (PPG) module including a light emitting diode (LED) and a photo detector as taught by Carter as this amounts to mere simple substitution of one type of blood pressure wave sensor for another with the similar expected result of sensing a blood pressure wave to generate a pulse signal (MPEP 2143(I)(B)).

Response to Arguments
Applicant's arguments filed 4 May 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections set forth in the previous office action are not considered to be persuasive, as the combination of Hersh in view of Liu is considered to read on the amended limitations of wherein the pulse-holding device has a first elasticity coefficient, the first elasticity coefficient is selected or determined according to a first frequency of a first harmonic of the blood pressure wave to be measured (As the pressure within the cuff 12 decreases, the pressure transducer 26 will detect oscillometric pulses in the measured cuff pressure that are representative of the pressure fluctuations caused by the patient's blood flowing into the brachial artery with each heart beat and the resulting expansion of the artery to accommodate the additional volume of blood (Hersh, Paragraph [0020]); The processing unit 16 controls the inflation of the cuff 12 such that 38a is a pressure that is sufficiently above the systolic pressure of the patient. This may be controlled or modified by referencing previously determined values of patient blood pressure data by reference to standard medical practices, or blood pressure estimations (Hersh, Paragraph [0023]); FIGS. 5a-5d depict examples of the adaptive filters that may be applied to the patient ECG data. FIGS. 5b-5d depict exemplary filters at three different heart rates (i.e. 60, 120, 180 BPM). Referring to FIG. 5b, if the patient measured heart rate is 60 BPM then the harmonic computers will compute the fundamental frequency to be 1 Hz, the first harmonic to be at 2 Hz and the second harmonic to be at 3 Hz (Hersh, Paragraph [0033]); wherein a measuring of the patient’s heart rate at 60 BPM at a first harmonic of 2 Hz based off of oscillometric pulses detected from inflating the cuff to a first pressure is considered to read on this limitation; The cuff and body tissue are elastic, and the elastic stretch of the cuff rubber bladder will be a nearly linear elastic property in the high range of cuff pressure (Liu, Page 2465, left column, Paragraph 2), wherein in combination, Hersh in view of Liu teaches that the first pressure of the pulse-holding device has a first elasticity component).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791